Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 CONOLOG REPORTS FINANICAL RESULTS FOR THE QUARTER ENDED JANUARY 31, 2008 REVENUES INCREASE 134% YEAR-OVER-YEAR Somerville, NJ  March 11, 2008: Conolog Corporation (NASDAQ: CNLG) announced today the results for the three and six months ended January 31, 2008. Product revenues for the six months ended January 31, 2008 totaled $522,727, an increase of 92% from the $272,324 reported for the same period last year. The Company attributes the gain from increased order releases from utilities. For the three months ended January 31, 2008, product revenues totaled $338,174, an increase of 134% over the same three-month period last year. Gross profit from operations for the three and six months ended January 31, 2008 were $244,721 and $226,125, respectively. Selling, general and administrative expenses for the three and six months ended January 31, 2008 were $1,316,604 and $2,188,990, respectively, including for the six months, non-operating expenses for stock compensation of $779,030, stock compliance costs of $166,792, research and development costs of $77,262, professional fees of $224,119 and marketing/trade show costs of $215,930. Other non-cash non-operating expenses for the six-month period ended January 31, 2008 included an induced conversion cost of $944,362, discount on converted debt of $705,088, deferred debenture discount of $349,939 and deferred debenture costs of $252,370. As a result of the foregoing, the Company reported a net loss from operations for the six months ended January 31, 2008 of ($0.84) per share, respectively, compared to a loss of ($2.54) per share for the same period of last year. About Conolog Corporation Conolog Corporation is a provider of digital signal processing and digital security solutions to electric utilities worldwide. The Company designs and assembles electromagnetic products to the military and provides engineering and design services to a variety of industries, government organizations and public utilities nationwide. The Companys INIVEN division is a provider of a line of digital signal processing systems, including transmitters, receivers and multiplexers. Forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward looking statements involve risks and uncertainties, including, without limitation, continued acceptance of the Companys products, increased levels of competition, new products introduced by competitors, and other risks detailed from time to time in the Companys periodic reports filed with the Securities and Exchange Commission.
